 




Exhibit 10.3
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into effective as of
October 10, 2007 (the “Effective Date”), by and between The Shaw Group Inc., a
Louisiana corporation (collectively with its affiliates and subsidiaries
hereinafter referred to as, the “Company”), and Dirk J. Wild (“Employee”). The
Company and Employee shall hereinafter be referred to collectively as the
“Parties”.
     WHEREAS, the Company employs Employee and desires to continue such
employment relationship. and Employee desires to continue such employment
relationship.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:
     1. Employment. The Company hereby continues its employment of Employee, and
Employee hereby accepts continued employment by the Company, on the terms and
conditions set forth in this Agreement.
     2. Term of Employment. Subject to the provisions for earlier termination
provided in this Agreement, the term of this Agreement (the “Term”) shall be two
years commencing on the Effective Date.
     3. Employee’s Duties.
          (a) During the Term, Employee shall serve as Vice President & Chief
Accounting Officer of the Company, or such other similar financial position(s)
as the Chief Financial Officer of the Company may determine from time to time,
with such duties and responsibilities as may from time to time be
          

Page 1 of 22



--------------------------------------------------------------------------------



 




assigned to him by the Board of Directors of the Company (the “Board”), the
Chief Executive Officer or the Chief Financial Officer of the Company, provided
that such duties are consistent with the customary duties of such position(s).
          (b) Employee agrees to devote Employee’s full attention and time
during normal business hours to the business and affairs of the Company and to
use reasonable best efforts to perform faithfully and efficiently Employee’s
duties and responsibilities. Employee shall not, either directly or indirectly,
enter into any business or employment with or for any Person (defined below)
other than the Company during the Term; provided, however, that Employee shall
not be prohibited from making financial investments in any other company or
business or from serving on the board of directors of any other company, subject
in each case to the provisions set forth in the Nonsolicitation and Noncompete
Agreement (defined below) and the Company’s Code of Conduct or similar
guidelines. For the purposes of this Agreement, the term “Person” shall mean any
individual, corporation, limited or general partnership, limited liability
company, joint venture, association, trust or other entity or organization,
whether or not a legal entity. Employee shall at all times observe and comply
with all lawful directions and instructions of the Board.
     4. Compensation.
          (a) Base Compensation. For services rendered by Employee under this
Agreement, the Company shall pay to Employee a base salary (“Base Compensation”)
of $335,000 per annum, payable in accordance with the Company’s customary pay
periods and subject to customary withholdings. The amount of Base Compensation
will be subject to review by the Board on an annual

Page 2 of 22



--------------------------------------------------------------------------------



 



basis as of the close of each fiscal year of the Company and may be increased as
the Board may deem appropriate. In the event the Board deems it appropriate to
increase Employee’s annual base salary, said increased amount shall thereafter
be the Base Compensation for the purposes of this Agreement. Employee’s Base
Compensation, as increased from time to time, may not be decreased unless agreed
to by Employee. Nothing contained herein shall prevent the Board from paying
additional compensation to Employee in the form of bonuses or otherwise during
the Term.
          (b) Annual Bonus. During the Term, Employee will be eligible to
participate in the Company’s discretionary management incentive program as
established by the Board (as the same may be amended from time to time), with an
annual performance bonus range of 0% — 200% of Employee’s bonus target (the
“Bonus Target”), which Bonus Target shall initially be an amount equal to 50% of
Employee’s Base Compensation. The Bonus Target may be adjusted annually. Annual
bonus payments will be subject to customary withholdings.
     (c) Long Term Incentive Awards. Employee will be eligible to participate in
the Company’s discretionary long term incentive plan during the course of
employment with the Company, subject to the terms and conditions of the
applicable plan. All stock-based awards are subject to shareholders’ approval of
shares to be allocated to the Company’s long term incentive plan and granted
under the strict purview of the Compensation Committee of the Board.
     5. Additional Benefits. In addition to the compensation provided for in
Section 4, Employee shall be entitled to the following:

Page 3 of 22



--------------------------------------------------------------------------------



 



     (a) Business Expenses. The Company shall, in accordance with any rules and
policies that it may establish from time to time for its executive officers,
reimburse Employee for business expenses reasonably incurred in the performance
of Employee’s duties. It is understood that Employee is authorized to incur
reasonable business expenses for promoting the business of the Company,
including reasonable expenditures for travel, lodging, meals and client or
business associate entertainment. Requests for reimbursement for such expenses
must be accompanied by appropriate documentation.
     (b) Vacation. Employee shall be entitled to four weeks of vacation per
year, without any loss of compensation or benefits. Employee shall be entitled
to carry forward any unused vacation time.
     (c) General Benefits. Employee shall be entitled to participate in the
various Employee benefit plans or programs provided to the Employees of the
Company in general, including, without limitation, health (including ExecuCare),
dental, disability, 401k, accident and life insurance plans. Benefits are
subject to the eligibility requirements with respect to each of such benefit
plans or programs, and such other benefits or perquisites as may be approved by
the Board during the Term. Nothing in this Section 5(c) shall be deemed to
prohibit the Company from making any changes in any of the plans, programs or
benefits described in this Section 5(c), provided the change similarly affects
all executive officers of the Company that are similarly situated.
6. Confidentiality; Nonsolicitation and Noncompete.

Page 4 of 22



--------------------------------------------------------------------------------



 



          (a) Employee hereby acknowledges that the Company possesses certain
Confidential Information (defined below) that is peculiar to the businesses in
which the Company is or may be engaged. Employee hereby affirms that such
Confidential Information is the exclusive property of the Company and that the
Company has proprietary interests in such Confidential Information. For the
purposes of this Agreement, the term “Confidential Information” shall mean any
and all information of any nature and in any form that at the time or times
concerned is not generally known to Persons (other than the Company) that are
engaged in businesses similar to that conducted or contemplated by the Company
(other than by the act or acts of an employee not authorized by the Company to
disclose such information) which may include, without limitation, the Company’s
existing and contemplated products and services; the Company’s purchasing,
accounting, marketing and merchandising methods or practices; the Company’s
development data, theories of application and/or methodologies; the Company’s
customer/client contact and/or supplier information files; the Company’s
existing and contemplated policies and/or business strategy; any and all samples
and/or materials submitted to Employee by the Company; and any and all directly
and indirectly related records, documents, specifications, data and other
information with respect thereto. Employee further acknowledges by signing this
Agreement that the Company has expended much time, cost and difficulty in
developing and maintaining the Company’s customers.
          (b) Employee shall (i) use the Confidential Information solely for the
purpose of performing Employee’s duties on behalf of the Company and for no
other purpose whatsoever, (ii) not, directly or indirectly, at any time during
or after

Page 5 of 22



--------------------------------------------------------------------------------



 



Employee’s employment by the Company, disclose Confidential Information to any
other Person (except to the Company’s officers in connection with Employee’s
duties on behalf of the Company) or use or otherwise exploit Confidential
Information to the detriment of the Company, and (iii) not lecture on or publish
articles with respect to Confidential Information. In the event of a breach or
threatened breach of the provisions of this Section 6(b), the Company shall be
entitled, in addition to any other remedies available to the Company, to an
injunction restraining Employee from disclosing such Confidential Information.
          (c) Upon termination of employment of Employee for whatever reason,
Employee shall surrender to the Company any and all documents, manuals,
correspondence, reports, records and similar items then or thereafter coming
into the possession of Employee that contain any Confidential Information;
provided, however, that the Company will provide Employee reasonable access to
such Confidential Information to the extent required by Employee in connection
with the defense of any cause of action, dispute, proceeding or investigation
made or initiated against Employee by any Person other than the Company related
to the employment of Employee by the Company or the performance by Employee of
its duties in the course of such employement.
          (d) Employee agrees that, as part of the consideration for this
Agreement and as an integral part hereof, Employee has executed, delivered and
agreed to be bound by the Nonsolicitation and Noncompete Agreement attached
hereto as Exhibit A, as well as any subsequent addenda thereto.
     7. Termination.

Page 6 of 22



--------------------------------------------------------------------------------



 



          (a) This Agreement may be terminated prior to the end of the Term as
set forth below:
          (i) Resignation (other than for Good Reason). Employee may resign,
including by reason of retirement, Employee’s position at any time by providing
written notice of resignation to the Company. In the event of such resignation
(except in the case of resignation for Good Reason (defined below)), this
Agreement shall terminate, and Employee shall not be entitled to further
compensation pursuant to this Agreement other than the payment of any Base
Compensation and other benefits (e.g., vacation, unreimbursed business expenses,
etc.) accrued and unpaid as of the date of Employee’s resignation and the
retention of Long Term Incentives (defined below) (if any) that have vested or
become exercisable on or before the date of such resignation in accordance with
the plans governing such Long Term Incentives (which Long Term Incentives remain
subject to, and must thereafter be exercised in accordance with, the plans
governing such Long Term Incentives).
          (ii) Death. If Employee’s employment is terminated due to Employee’s
death, any Base Compensation and other benefits (e.g., vacation, unreimbursed
business expenses, etc.) accrued and unpaid as of the date of Employee’s death
and other benefits payable pursuant to the Company’s benefit plans will be paid
to Employee’s surviving spouse or estate, and one year of paid group health and
dental insurance benefits shall be provided by the Company to Employee’s
surviving spouse and minor children. Employee shall also become immediately and
totally vested

Page 7 of 22



--------------------------------------------------------------------------------



 



in any and all option shares, restricted shares or units or other similar awards
granted to Employee by the Company under any long term incentive plan duly
adopted by the Board (“Long Term Incentives”) prior to the Date of Termination
(which Long Term Incentives remain subject to, and must thereafter be exercised
in accordance with, any plans governing such Long Term Incentives). After said
payments, provision of insurance benefits and vesting of Long Term Incentives,
this Agreement shall terminate, and the Company shall have no obligations to
Employee or Employee’s legal representatives with respect to this Agreement.
          (iii) Discharge.
               (A) The Company may terminate Employee’s employment for any
reason at any time upon written notice delivered to Employee.
               (B) In the event that Employee’s employment is terminated by the
Company for any reason other than Employee’s Misconduct or Disability (both as
defined below), the following shall occur:
                    (1) the Company shall pay to Employee, pro rata over the
next 24 months in accordance with the Company’s customary pay periods and
subject to customary withholdings, an amount equal to the product of (x) the sum
of (I) Employee’s Base Compensation as in effect immediately prior to the Date
of Termination, plus (II) the highest single

Page 8 of 22



--------------------------------------------------------------------------------



 



bonus paid by the Company to Employee in the two fiscal years prior to the Date
of Termination, multiplied by (y) 2.0;
                    (2) for 18 months, the Company, at its sole cost, shall
provide (or arrange to provide) to Employee (and, as applicable, Employee’s
dependents) dental, disability, accident and life insurance, and group health
insurance benefits (including ExecuCare) (collectively, “Welfare Benefits”)
substantially similar to those that Employee (and Employee’s dependents) were
receiving immediately prior to the Date of Termination; provided, however, that
the Welfare Benefits otherwise receivable by Employee pursuant to this clause
(2) shall be reduced to the extent comparable Welfare Benefits are actually
received by Employee (and/or Employee’s dependents) during such period under any
other employer’s welfare plan(s) or program(s), with Employee being obligated to
promptly disclose to the Company any such comparable Welfare Benefits; and
                    (3) Employee shall become immediately and totally vested in
any and all Long Term Incentives granted to Employee by Company prior to the
Date of Termination (which Long Term Incentives remain subject to, and must
thereafter be exercised in accordance with, any plans governing such Long Term
Incentives).

Page 9 of 22



--------------------------------------------------------------------------------



 



               (C) Notwithstanding anything to the contrary in this Agreement,
in the event that Employee is terminated because of Misconduct, the Company
shall have no obligations pursuant to this Agreement after the Date of
Termination other than the payment of any unpaid Base Compensation accrued
through the the Date of Termination. For the purposes of this Agreement, the
term “Misconduct” shall mean:
                    (1) (A) any willful breach or habitual neglect of duty by
Employee or (B) Employee’s material and continued failure to substantially
perform Employee’s duties with the Company (other than any such failure
resulting from Employee’s incapacity due to a Disability) (i) in a professional
manner and (ii) in a manner that is reasonably expected as appropriate for the
position, in the case of either (A) or (B), which breach, neglect or failure is
not cured by Employee within 30 days from receipt by Employee of written notice
from the Company that specifies the alleged breach, neglect or failure;
                    (2) the misappropriation or attempted misappropriation by
Employee of a material business opportunity of the Company, including an attempt
to secure any personal profit in connection with entering into any transaction
on behalf of the Company;

Page 10 of 22



--------------------------------------------------------------------------------



 



                    (3) the intentional misappropriation or attempted
misappropriation by Employee of any of the Company’s funds or property;
                    (4) the violation by Employee of the Company’s Code of
Corporate Conduct or Fraud Policy; or
                    (5) (A) the commission by Employee of a felony offense or a
misdemeanor offense involving violent or dishonest behavior or (B) Employee
engaging in any other conduct involving fraud or dishonesty.
               (D) Disability. If Employee shall have been absent from the
full-time performance of Employee’s duties with the Company for 120 consecutive
calendar days as a result of Employee’s incapacity due to a Disability,
Employee’s employment may be terminated by the Company. For the purposes of this
Agreement, a “Disability” shall exist if:
                    (1) Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be reasonably expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or
                    (2) Employee is, by reason of any medically determinable
physical or mental impairment that can be reasonably expected to result in death
or can be expected to last for a continuous period of not less than 12 months,

Page 11 of 22



--------------------------------------------------------------------------------



 



receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company.
If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall
not be entitled to further compensation pursuant to this Agreement, except that
Employee shall (1) be paid monthly (but only for up to a 12 month period
beginning with the Date of Termination) the amount by which Employee’s monthly
Base Compensation exceeds the monthly benefit received by Employee pursuant to
any disability insurance covering Employee, (2) continue to receive paid Welfare
Benefits for Employee and Employee’s dependents for the 12 month period
beginning with the Date of Termination, and (3) become immediately and totally
vested in any and all Long Term Incentives granted to Employee by Company prior
to the Date of Termination (which Long Term Incentives remain subject to, and
must thereafter be exercised in accordance with, any plans governing such Long
Term Incentives).
          (iv) Resignation for Good Reason. Employee shall be entitled to
terminate Employee’s employment for Good Reason (as defined herein). If Employee
terminates employment for Good Reason, Employee shall be entitled to the
compensation and Welfare Benefits provided in Section 7(a)(iii)(B). For the
purposes of this Agreement, the term “Good Reason” shall mean the occurrence of
any of the following circumstances without Employee’s express written consent
unless such breach or circumstance is

Page 12 of 22



--------------------------------------------------------------------------------



 



fully corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:
               (A) any material diminution of Employee’s duties or
responsibilities (other than in connection with the termination of Employee for
Misconduct or Disability in accordance with the terms of this Agreement);
               (B) the failure by the Company to continue to provide Employee
with benefits substantially similar to those enjoyed by other executive officers
who have entered into similar employment agreements with Employer under any of
the Company’s medical, health, accident, life insurance and/or disability plans
in which Employee was participating immediately prior to such time;
               (C) any material change in the geographic location at which
Employee must perform its services under this Agreement; or
               (D) any other material breach by the Company of its obligations
under this Agreement without Employee’s express written consent, which breach is
not cured by the Company within 30 days from receipt by the Company of written
notice from Employee that specifies the alleged breach.
          (v) Resignation for Corporate Change. Employee shall be entitled to
terminate Employee’s employment for a Corporate Change (as defined herein), but
only if Employee gives notice of Employee’s intent to terminate employment
within 90 days following the effective date of such Corporate Change. If
Employee terminates employment for a Corporate

Page 13 of 22



--------------------------------------------------------------------------------



 



Change, Employee shall be entitled to the compensation and benefits provided in
Section 7(a)(iii)(B). For the purposes of this Agreement, a “Corporate Change”
shall occur if:
               (A) any “person” (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (as amended, the “Exchange Act”), and as used in Section
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding any 10% or larger shareholder of record of the
Company as of the Effective Date), directly or indirectly, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Compay representing 50% or more of the combined voting power
of the Company’s then oustanding securities that are entitled to vote with
respect to the election of the Board; or
               (B) as a result of or in connection with a contested election,
the members of the Board as of the Effective Date shall cease to constitute a
majority of the Board. For the purposes of this Section, the term “contested”
shall not include election by a majority of the current Board.
          (b) Notice of Termination. Any purported termination of Employee’s
employment by the Company under Section 7(a)(iii)(C) or (D), or by Employee
under Section 7(a)(i), (iv) or (v), shall be communicated by written Notice of
Termination (defined below) to the other Party in accordance with Section 10.
For the purposes of this Agreement, the term “Notice of Termination” shall mean
a notice that (i) in the case of termination by the Company, shall set forth in

Page 14 of 22



--------------------------------------------------------------------------------



 



reasonable detail the reason for such termination of Employee’s employment and
the Date of Termination, or (ii) in the case of resignation by Employee, shall
specify in reasonable detail the basis for such resignation and the Date of
Termination. A Notice of Termination validly given by Employee pursuant to
Section 7(a)(iv) shall be effective even if given after the receipt by Employee
of notice that the Board has set a meeting to consider terminating Employee for
Misconduct. Any purported termination for which a Notice of Termination is
required that is not effected pursuant to this Section 7(b) shall not be
effective.
          (c) Date of Termination, Etc. The “Date of Termination” shall mean the
date specified in the Notice of Termination, provided that the Date of
Termination shall be at least 15 calendar days following the date the Notice of
Termination is given. Notwithstanding the foregoing, in the event that Employee
is terminated for Misconduct, the Company may refuse to allow Employee access to
the Company’s offices (other than to allow Employee to collect Employee’s
personal belongings under the Company’s supervision) prior to the Date of
Termination.
          (d) Mitigation. Employee shall not be required to mitigate the amount
of any payment provided for in this Section 7 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Agreement be
reduced by any compensation earned by Employee as a result of employment by
another employer, except as otherwise expressly set forth herein and except that
any severance amounts payable to Employee pursuant to the Company’s severance
plan or policy for employees in general shall reduce the amount otherwise
payable pursuant to Section 7(a)(iii)(B).

Page 15 of 22



--------------------------------------------------------------------------------



 



          (e) Excess Parachute Payments. Notwithstanding anything in this
Agreement to the contrary, to the extent that any payment or benefit received or
to be received by Employee hereunder in connection with the termination of
Employee’s employment would, as determined by tax counsel selected by the
Company, constitute an “Excess Parachute Payment” (as defined in Section 280G of
the Internal Revenue Code), the Company shall fully “gross up” such payment so
that Employee is in the same “net” after tax position he would have been if such
payment and gross up payments had not constituted Excess Parachute Payments.
     8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Employee’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company and for which
Employee may qualify, nor shall anything herein limit or otherwise adversely
affect such rights as Employee may have under any Long Term Incentives granted
by the Company.
     9. Assignability. The obligations of Employee hereunder are personal and
may not be assigned or delegated by Employee or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to any parent, affiliate, successor or subsidiary of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.
     10. Notice. For the purposes of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by Federal Express or similar

Page 16 of 22



--------------------------------------------------------------------------------



 



courier addressed (a) to the Company, at its principal office address, directed
to the attention of the Board with a copy to the Corporate Secretary of the
Company, and (b) to Employee, at Employee’s residence address on the records of
the Company, or to such other address as either Party may have furnished to the
other in writing in accordance herewith except that notice of change of address
shall be effective only upon receipt.
     11. Severability. In the event that one or more of the provisions set forth
in this Agreement shall for any reason be held to be invalid, illegal, overly
broad or unenforceable, the same shall not affect the validity or enforceability
of any other provision of this Agreement, but this Agreement shall be construed
as if such invalid, illegal, overly broad or unenforceable provisions had never
been contained therein; provided, however, that no provision shall be severed if
it is clearly apparent under the circumstances that the Parties would not have
entered into the Agreement without such provision.
     12. Successors; Binding Agreement.
          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or the assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall constitute Good Reason under
Section 7(a)(iv); provided that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination. As used

Page 17 of 22



--------------------------------------------------------------------------------



 



herein, the term “Company” shall include any successor to all or substantially
all of its business and/or assets as aforesaid that executes and delivers the
Agreement provided for in this Section 12 or that otherwise becomes bound by all
terms and provisions of this Agreement by operation of law.
          (b) This Agreement and all rights of Employee hereunder shall inure to
the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
     13. Miscellaneous.
          (a) No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer as may be specifically authorized by the
Board.
          (b) No waiver by either Party at any time of any breach by the other
Party of, or in compliance with, any condition or provision of this Agreement to
be performed by such other Party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
          (c) Together with the Nonsolicitation and Noncompete Agreement, this
Agreement is an integration of the Parties’ agreement; no agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party, except those which are set
forth expressly in this Agreement.

Page 18 of 22



--------------------------------------------------------------------------------



 



          (d) THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA.
     14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     15. Arbitration.
          (a) Employee and the Company agree that any dispute regarding the
covenants herein and/or the validity of this Agreement and its addenda, if any,
shall be resolved through arbitration. Employee and the Company hereby expressly
acknowledge that Employee’s position in the Company and the Company’s business
have a substantial impact on interstate commerce and that Employee’s development
and involvement with the Company and the Company’s business have a national and
international territorial scope commercially. Any arbitration-related matter or
arbitration proceeding of a dispute regarding the covenants herein and/or the
validity of this Agreement and its addenda shall be governed, heard, and decided
under the provisions and the authority of the Federal Arbitration Act, 9
U.S.C.A. §1, et seq., and shall be submitted for arbitration to the office of
the American Arbitration Association (“AAA”) in New Orleans, Louisiana, on
demand of either Party.
          (b) Such arbitration proceedings shall be conducted in New Orleans,
Louisiana, and shall be conducted in accordance with the then-current Employment
Arbitration Rules and Mediation Procedures of the AAA. Each Party shall have the
right to be represented by counsel or other designated

Page 19 of 22



--------------------------------------------------------------------------------



 



representatives. The Parties shall negotiate in good faith to appoint a mutually
acceptable arbitrator; provided, however, that, in the event that the Parties
are unable to agree upon an arbitrator within 30 days after the commencement of
the arbitration proceedings, the AAA shall appoint the arbitrator. The
arbitrator shall have the right to award or include in his or her award any
relief that he or she deems proper under the circumstances, including, without
limitation, all types of relief that could be awarded by a court of law, such as
money damages (with interest on unpaid amounts from the date due), specific
performance and injunctive relief. The arbitrator shall issue a written opinion
explaining the reasons for his or her decision and award. The award and decision
of the arbitrator shall be conclusive and binding upon both Parties, and
judgment upon the award may be entered in any court of competent jurisdiction.
The Parties acknowledge and agree that any arbitration award may be enforced
against either or both of them in a court of competent jurisdiction, and each
waives any right to contest the validity or enforceability of such award. The
Parties further agree to be bound by the provisions of any statute of
limitations that would be otherwise applicable to the controversy, dispute, or
claim that is the subject of any arbitration proceeding initiated hereunder.
Without limiting the foregoing, the Parties shall be entitled in any such
arbitration proceeding to the entry of an order by a court of competent
jurisdiction pursuant to a decision of the arbitrator for specific performance
of any of the requirements of this Agreement. The provisions of this Section 15
shall survive and continue in full force and effect subsequent to and
notwithstanding expiration or termination of this Agreement for any reason.
Employee and the Company acknowledge and agree that any and all rights they

Page 20 of 22



--------------------------------------------------------------------------------



 



may have to resolve their claims by a jury trial are hereby expressly waived.
The provisions of this Section 15 do not preclude Employee from filing a
complaint with any federal, state, or other governmental administrative agency,
if applicable.

Page 21 of 22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on October 31,
2007, effective for all purposes as of the Effective Date.

            THE SHAW GROUP INC.
      By:   /s/ Clifton S. Rankin         Clifton S. Rankin        General
Counsel and Corporate Secretary     

EMPLOYEE
/s/ Dirk J. Wild                     
Dirk J. Wild

 



--------------------------------------------------------------------------------



 



THE SHAW GROUP INC.
NONSOLICITATION AND NONCOMPETE AGREEMENT
     This Nonsolicitation and Noncompete Agreement (“Agreement”) is made and
entered into as of October 10, 2007, between The Shaw Group Inc. (together with
its affiliated companies (as set forth in Exhibit A), the “Company”) and Dirk J.
Wild (“Executive”). The Company and Executive shall hereinafter be referred to
collectively as the “Parties”.
RECITALS
1. The Company and Employee are parties to that certain Employment Agreement
dated effective of even date herewith (the “Employment Agreement”), pursuant to
which the Company and Employee have agreed to the continued employment of
Executive with the Company, during which employment Executive shall perform
those duties set forth in the Employment Agreement as well as any other duties
requested of him;
2. As part of Executive’s duties and responsibilities, Executive will have
access to confidential information of the Company and, by virtue of his
employment with the Company, will have direct contact with and will establish
personal relationships with various customers of the Company; and
3. The Company and Executive recognize the Company’s need to protect the
Company’s confidential and proprietary interest in the Company’s business,
business relationships, and the work product produced by Executive on behalf of
the Company in the course of Executive’s employment; and
4. As consideration, in part, for the Employment Agreement, Executive and the
Company enter into this Agreement.
     NOW, THEREFORE, Executive and the Company agree as follows:
AGREEMENT
     Section 1. Company Property. All personal property and equipment furnished
to or prepared by Executive in the course of or incident to Executive’s
employment belong to the Company and shall be promptly returned to the Company
upon termination of Executive’s employment or at such other time as the Company
may request. Personal property includes, without limitation, all books, manuals,
records, reports, notes, contracts, lists, and other documents, electronic
files, and all other proprietary information relating to the business of the
Company and/or its affiliates. Following termination of employment, Executive
will not retain any written or other tangible material containing any
proprietary information of the Company.
     Section 2. Non-Solicitation. At all times during Executive’s employment and
for the Applicable Period (as defined below) thereafter, Executive will not,
directly or indirectly, either on Executive’s own account or jointly with or as
a manager, agent, officer, employee,

 



--------------------------------------------------------------------------------



 



consultant, independent contractor, partner, joint venturer, owner, financier,
shareholder, or otherwise on behalf of any other person, firm, or corporation,
offer employment to, solicit, or attempt to solicit away from the Company or its
affiliates any of their officers or employees or offer employment to any person
who, during the six (6) months immediately preceding the date of such
solicitation or offer, is or was an officer or employee of the Company or any of
its affiliates. For the purposes of this Agreement, the term “Applicable Period”
shall mean (a) if, prior to expiration of the Term (as defined in the Employment
Agreement), Executive resigns from employment or the Company terminates
Executive’s employment for Disability or Misconduct (as each such term is
defined in the Employment Agreement), the period ending two years from the Date
of Termination (as defined in the Employment Agreement), and (b) if (i) the
Employment Agreement terminates upon expiration of the Term or (ii) the Company
terminates Executive’s employment for a reason other than Disability or
Misconduct, the period ending on such termination date.
     Section 3. Covenant Not to Compete. As a condition of employment and in
consideration of the terms of the Employment Agreement pursuant to which this is
being executed, Executive acknowledges and agrees to the following:
     (a) Executive acknowledges that he is intimately involved in the management
of the Company, its expansion, and its acquisition or creation of the affiliated
companies, as set forth in Exhibit A. Executive acknowledges and agrees that the
business of the Company is providing engineering, construction, procurement,
maintenance, environmental and infrastructure services,1 and pipe fabrication
services, as more fully set forth on the Company’s Form 10-K dated October 31,
2006 (the “Form 10-K”).
     (b) Based on Executive’s high level in management of the Company and based
on the knowledge, information, and experience that the Executive has gained and
will gain through his management position in the Company and Executive’s ability
to build a competing company engaging in some or all of the services provided by
the Company, Executive acknowledges that the scope of this Agreement should be
broad, both geographically and in the scope of conduct prohibited.
     (c) Executive acknowledges that the Company now conducts business and
provides services throughout the United States to federal agencies,
federally-owned
 

1   Environmental and infrastructure services include the delivery of
environmental restoration, regulatory compliance, facilities management,
emergency response, and design and construction services, environmental
consulting, engineering and construction services to private-sector and state
and local government customers. These environmental services include complete
life cycle management, construction management, Operation and Maintenance (O&M)
services, and environmental services including emergency response and high
hazard and toxic waste cleanups and on-site remedial activities site selection,
permitting, design, build, operation, decontamination, demolition, remediation
and redevelopment, identification of contaminants in soil, air and water and the
subsequent design and execution of remedial solutions, project and facilities
management and other related services for non-environmental construction,
watershed restoration, emergency response services and outsourcing of
privatization markets. These Infrastructure services include program management,
operations and maintenance solutions to support and enhance domestic and global
land, water and air transportation systems, and commercial port and marine
facilities.  

- Page 2 of 6 -



--------------------------------------------------------------------------------



 



facilities or federally-controlled political subdivisions, state and local
governments and political subdivisions, and domestic and non-domestic commercial
customers. Executive acknowledges that as of the date of this Agreement, the
Company delivers services through a network of over 180 locations, including
approximately 22 international locations and approximately 22 fabrication and
manufacturing facilities. Executive acknowledges and agrees that at the time of
signing this agreement, the Company conducts business in the geographic
territory (the “Restricted Area”) set forth in Exhibit B. Executive agrees that
the Company may periodically revise the Restricted Area to reflect any changes
in the geographic territory in which the Company is conducting business.
Executive agrees that, as consideration for the Employment Agreement, Executive
agrees to sign addenda to this agreement which update the Restricted Area to
reflect geographic territories in which the Company conducts its business.
Executive agrees that the Company may periodically revise the description of the
business of the Company to reflect changes in the Company’s business. Executive
also agrees that, as consideration for the Employment Agreement, Executive
agrees to sign addenda to this Agreement which update the description of the
business of the Company to coincide with the description of the business of the
Company as set forth in the Company’s current Form 10-K.
     (d) Executive agrees that at all times during Executive’s employment with
the Company and for the Applicable Period thereafter, Executive shall not,
directly or indirectly, whether personally or through agents, associates, or
co-workers, whether individually or in connection with any corporation,
partnership, or other business entity, and whether as an employee, owner,
partner, financier, joint venturer, shareholder, officer, manager, agent,
independent contractor, consultant, or otherwise, establish, carry on, or engage
in a business similar to that of the Company or any of its affiliates, in the
Restricted Area, as defined in Exhibit B, attached. This prohibition includes,
without limitation, that Executive will not perform the following in the
Restricted Area:
     (i) Solicit or provide, directly or indirectly, engineering, construction,
procurement, maintenance, Environmental, and pipe fabrication services, or any
of these, to any persons or entities who are or were customers of the Company or
any of its affiliates at any time prior to Executive’s separation from
employment;
     (ii) Establish, own, become employed with, consult on business matters
with, or participate in any way in a business engaged in engineering,
construction, procurement maintenance, Environmental, and pipe fabrication
services, or any of these, except to the extent that the Company or any of its
affiliates do not provide the same type of services as such business provides;
and
     (iii) Provide consulting services for, invest in, become employed by, or
otherwise become associated from a business perspective with competitors of the
Company or any of its affiliates, including but not limited to Jacobs
Engineering Group Inc.; Fluor Corporation; URS Corporation; Halliburton; Turner
Industries Group, L.L.C.; Bechtel Group, Inc.; KBR, Inc.; Chicago Bridge & Iron
Company N.V.; CH2M Hill; Black & Veatch Corporation; Foster Wheeler Ltd.; and

- Page 3 of 6 -



--------------------------------------------------------------------------------



 



Washington Group International, Inc., or any of their respective subsidiaries,
parent companies, affiliates, or successors.
This prohibition does not prohibit Executive from engaging in a business solely
within an area or areas not contained in the Restricted Area, so long as that
business does not provide in the Restricted Area the same or similar services or
conduct the same or similar business as the Company or its affiliates.
     (e) Executive acknowledges that the business of the Company is extremely
competitive in nature, that the remedy at law for any breach of this covenant
will be inadequate, and that in the event of a breach the Company shall be
entitled to injunctive relief and specific performance, as well as any and all
other remedies at law or in equity to which the Company is entitled. Executive
acknowledges that the provisions contained in this Section are reasonable and
valid in all respects and are a reasonable and necessary protection of the
legitimate interests of the Company and that any violation of these provisions
would cause substantial injury to the Company.
     Section 4. Miscellaneous Provisions.
          (a) Employment Rights. This Agreement shall not be deemed to confer
upon Executive any right to continue in the employ of the Company for any period
or any right to continue employment at Executive’s present or any other rate of
compensation.
          (b) Amendment. This Agreement may only be amended or modified in a
writing executed by both the Company and Executive. No oral waivers or
extensions shall be binding on the parties.
          (c) Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument signed by the Party
charged with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any other
act other than that specifically waived.
          (d) Injunctive Relief and Arbitration. Executive and the Company each
acknowledge that the provisions of Sections 2 and 3 are reasonable and
necessary, that the damages that would be suffered as a result of a breach or
threatened breach by Executive of Sections 2 and 3 may not be calculable, and
that the award of a money judgment to the Company for such a breach or
threatened breach thereof by Executive would be an inadequate remedy. Executive
expressly consents and agrees that the Company may, in addition to any other
available remedies that the Company may be entitled in law or in equity, enforce
the provisions of Sections 2 and/or 3 by injunctive or other equitable relief,
including a temporary and/or permanent injunction (without proving a breach
thereof), to prevent unfair competition, the use and/or unauthorized disclosure
of trade secrets or confidential information, and/or the unauthorized
solicitation of the Company’s officers, employees, and customers. The Company
shall not be obligated to post bond or other security in seeking such relief.

- Page 4 of 6 -



--------------------------------------------------------------------------------



 



          (e) Arbitration.
          (i) Executive and the Company agree that any dispute regarding the
covenants herein and/or the validity of this Agreement and its addenda, if any,
shall be resolved through arbitration. Given the recitals set forth in
Section 3, Executive and the Company hereby expressly acknowledge that
Executive’s position in the Company, and the Company’s business, have a
substantial impact on interstate commerce; and further, that Executive’s
development and involvement with the Company, and the Company’s business, have a
national and international territorial scope commercially. Any
arbitration-related matter or arbitration proceeding of a dispute regarding the
covenants herein and/or the validity of this Agreement and its addenda, shall be
governed, heard, and decided under the provisions and the authority of the
Federal Arbitration Act, 9 U.S.C.A. §1, et seq., and shall be submitted for
arbitration to the office of the American Arbitration Association in New
Orleans, Louisiana, on demand of either party.
          (ii) Such arbitration proceedings shall be conducted in New Orleans,
Louisiana, and shall be conducted in accordance with the then-current Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association, with the exception that the Executive expressly waives the right to
request interim measures or injunctive relief from a judicial authority.
Executive acknowledges that the Company alone retains the right to seek
injunctive relief from a judicial authority based on the nature of this
Agreement and in furtherance of the terms of Section 4(d). Each Party shall have
the right to be represented by counsel or other designated representatives. The
arbitrator shall have the right to award or include in his or her award any
relief that he or she deems proper under the circumstances, including, without
limitation, all types of relief that could be awarded by a court of law, such as
money damages, (with interest on unpaid amounts from date due), specific
performance, and injunctive relief. The arbitrator shall issue a written opinion
explaining the reasons for his or her decision and award. The award and decision
of the arbitrator shall be conclusive and binding upon both Parties, and
judgment upon the award may be entered in any court of competent jurisdiction.
The Parties acknowledge and agree that any arbitration award may be enforced
against either or both of them in a court of competent jurisdiction and each
waives any right to contest the validity or enforceability of such award. The
Parties further agree to be bound by the provisions of any statute of
limitations that would be otherwise applicable to the controversy, dispute, or
claim that is the subject of any arbitration proceeding initiated hereunder.
Without limiting the foregoing, the Parties shall be entitled in any such
arbitration proceeding to the entry of an order by a court of competent
jurisdiction pursuant to a decision of the arbitrator for specific performance
of any of the requirements of this Agreement. The provisions of this Section
4(e) shall survive and continue in full force and effect subsequent to and
notwithstanding expiration or termination of this Agreement for any reason.
Executive agrees to pay arbitration fees in an amount not to exceed the amount
required to file a lawsuit in a court of law. The Company agrees to pay the
remaining amount of arbitration fees. Executive and the Company acknowledge and
agree that any and all rights they may have to resolve their claims by a jury
trial are hereby expressly waived. The provisions of this Section 4(e) do not
preclude Executive

- Page 5 of 6 -



--------------------------------------------------------------------------------



 



from filing a complaint with any federal, state, or other governmental
administrative agency, if applicable.
          (f) Governing Law. This Agreement, and the rights and obligations of
the parties hereto, shall be governed by and construed in accordance with the
laws of the State of Louisiana.
          (g) Assignment. This Agreement may not be assigned by Executive, but
may be assigned by the Company to any successor to its business and will inure
to the benefit and be binding upon any such successor. This Agreement shall be
binding upon the Parties, together with their respective executors,
administrators, personal representatives, and heirs, and, in the case of the
Company, permitted successors and assigns.
          (h) Severability. Each provision of this Agreement is intended to be
severable. If any term or provision of this Agreement is illegal or invalid for
any reason whatsoever, such illegality or invalidity shall not affect the
validity or legality of the remainder of this Agreement.
          (i) Reformation. It is the intention of the Parties that if any court
or arbitrator(s) shall determine that any provision of this Agreement, including
the scope, duration, or geographical limit of any provision, is unenforceable,
the provision in question and this Agreement shall not be invalidated but shall
be deemed reformed or amended only to the extent necessary to render the
provision and Agreement valid and enforceable.
          (j) Headings. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
          (k) Consent. Executive acknowledges that Executive has reviewed the
provisions of this Agreement carefully and has been given an opportunity to ask
questions of the Company. Executive acknowledges that Executive has had ample
opportunity to consult with an attorney of his choice (at his expense) prior to
signing this Agreement and that Executive knowingly consents to the terms
herein.

- Page 6 of 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of this
31st day of October, 2007.

         
COMPANY:
  EXECUTIVE:    
 
       
The Shaw Group Inc. and its affiliates listed on Exhibit A:
  /s/ Dirk J. Wild    
 
       
 
  Dirk J. Wild    
 
       
/s/ Clifton S. Rankin
       
 
       
Clifton S. Rankin
       
General Counsel and Corporate Secretary of The Shaw Group Inc.
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
THE SHAW GROUP INC.®
GREATER THAN 50% OWNED
SUBSIDIARIES
(Updated as of October 10, 2006)

1.   ACL Piping, Inc.   2.   Aiton & Co Limited   3.   American Plastic Pipe and
Supply, L.L.C.   4.   Arlington Avenue E Venture, LLC   5.   Associated Valve,
Inc.   6.   Badger® Technologies, L.L.C.   7.   Badger® Technology Holdings,
L.L.C.   8.   Benicia North Gateway II, L.L.C.   9.   B.F. Shaw, Inc.   10.  
Camden Road Venture, LLC   11.   C.B.P. Engineering Corp.   12.   Chimento
Wetlands, L.L.C.   13.   Coastal Estuary Services, L.L.C.   14.   Cojafex B.V.  
15.   Eagle Industries, Inc.   16.   EDS Equipment Company, LLC   17.   EDS
Puerto Rico, Inc.   18.   EMCON/OWT, Inc.   19.   Envirogen, Inc.

1



--------------------------------------------------------------------------------



 



20.   Field Services Canada Inc.   21.   Field Services, Inc.   22.   GBB
International, LLC   23.   GBB Maintenance Company, Inc.   24.   Gottlieb,
Barnett & Bridges, LLC   25.   Great Southwest Parkway Venture, LLC   26.   Gulf
Coast Equipment Rental, Inc.   27.   HL Newhall II, L.L.C.   28.   Holdings
Manufactures Shaw South America, C.A.   29.   Hydro Power Solutions LLC   30.  
Integrated Site Solutions, L.L.C.   31.   International Consultants, L.L.C.
(f/k/a SWINC Acquisition Five, L.L.C.)   32.   IT Holdings Canada, Inc.   33.  
Jernee Mill Road, L.L.C.   34.   Kato Road II, L.L.C.   35.   KIP I, L.L.C.  
36.   LandBank Baker, L.L.C.   37.   LandBank Properties, L.L.C.   38.   LFG
Specialties, L.L.C.   39.   Lone Star Fabricators, Inc.   40.   Manufactures
Shaw South America, C.A.   41.   Millstone River Wetland Services, L.L.C.   42.
  MWR, Inc.

2



--------------------------------------------------------------------------------



 



43.   Norwood Venture I, L.L.C.   44.   Nuclear Energy Holdings, L.L.C.   45.  
Nuclear Technology Solutions, L.L.C.   46.   Otay Mesa Ventures II, L.L.C.   47.
  Pacific Support Group LLC   48.   Pike Properties I, Inc. (Formerly, SAON
Properties, Inc.)   49.   Pike Properties II, Inc. (Formerly, Secorp, Inc.)  
50.   Pipework Engineering and Developments Limited   51.   Plattsburg Venture,
L.L.C.   52.   Power Technologies Asia-Pacific Sdn. Bhd.   53.   Prospect
Industries (Holdings), Inc.   54.   PT Stone & Webster Indonesia   55.   Raritan
Venture I, L.L.C.   56.   S C Woods, L.L.C.   57.   SELS Administrative
Services, L.L.C.   58.   Shaw-ABMB, L.L.C.   59.   Shaw A/DE, Inc.   60.   Shaw
Aiton Australia Pty Limited   61.   Shaw Alaska, Inc.   62.   Shaw Alloy Piping
Products, Inc.   63.   Shaw Americas, L.L.C.   64.   Shaw Beale Housing, L.L.C.
  65.   Shaw Beneco, Inc.

3



--------------------------------------------------------------------------------



 



66.   Shaw California, L.L.C.   67.   Shaw Capital, Inc.   68.   Shaw Capital
(Nevada), Inc.   69.   Shaw CENTCOM Services, L.L.C.   70.   Shaw CMS, Inc.  
71.   Shaw Coastal, Inc.   72.   Shaw Connex, Inc.   73.   Shaw Constructors,
Inc.   74.   Shaw Dunn Limited   75.   Shaw E & I International Ltd.   76.  
Shaw E & I Investment Holdings, Inc.   77.   Shaw Energy Delivery Services, Inc.
  78.   Shaw Energy Services, Inc.   79.   Shaw Environmental, Inc.   80.   Shaw
Environmental International, Inc.   81.   Shaw Environmental & Infrastructure,
Inc.   82.   Shaw Environmental & Infrastructure Massachusetts, Inc.   83.  
Shaw Environmental Liability Solutions, L.L.C.   84.   Shaw Europe, Inc. (f/k/a
Shaw E & I Russia, Inc.)   85.   Shaw Export Company, S. de R. L. de C.V.   86.
  Shaw Fabricators, Inc.   87.   Shaw Facilities, Inc.   88.   Shaw Field
Services, Inc.

4



--------------------------------------------------------------------------------



 



89.   Shaw Fronek Company (FCI), Inc.   90.   Shaw Fronek Power Services, Inc.  
91.   Shaw Ft. Leonard Wood Housing, L.L.C.   92.   Shaw Global, L.L.C.   93.  
Shaw Global Energy Services, Inc.   94.   Shaw Group Australia Pty Limited   95.
  Shaw Group UK Holdings   96.   Shaw Group UK International Services Ltd.   97.
  Shaw Group UK Limited   98.   Shaw GRP of California   99.   Shaw Hanscom
Housing, L.L.C.   100.   Shaw Heat Treating Service, C.A.   101.   Shaw Home
Louisiana, Inc.   102.   Shaw Industrial Supply Co., Inc.   103.   Shaw
Infrastructure, Inc.   104.   Shaw Intellectual Property Holdings, Inc.   105.  
Shaw International, Inc.   106.   Shaw International, Ltd. (Formerly, Shaw
Caribbean (Cayman), Ltd.)   107.   Shaw International Management Services One,
Inc.   108.   Shaw International Management Services Two, Inc.   109.   Shaw JV
Holdings, L.L.C.   110.   Shaw Lancas, C.A.   111.   Shaw Liquid Solutions LLC

5



--------------------------------------------------------------------------------



 



112.   Shaw Little Rock Housing, L.L.C.   113.   Shaw Maintenance, Inc.   114.  
Shaw Managed Services, Inc.   115.   Shaw Management Services One, Inc.   116.  
Shaw Manufacturing and Services, Inc.   117.   Shaw Manpower, S. de R.L. de C.V.
  118.   Shaw Mexican Holdings, S. de R.L. de C.V.   119.   Shaw Mexico, L.L.C.
  120.   Shaw Morgan City Terminal, Inc.   121.   Shaw NAPTech, Inc.   122.  
Shaw Northeast Housing, L.L.C.   123.   Shaw Northwest Housing, L.L.C.   124.  
Shaw Nuclear Energy Holdings (UK), Inc.   125.   Shaw Nuclear Energy Holdings
(US), Inc.   126.   Shaw Overseas (Far East) Ltd.   127.   Shaw Overseas (Middle
East) Ltd.   128.   Shaw Pipe Shields, Inc.   129.   Shaw Pipe Supports, Inc.  
130.   Shaw Power Delivery Systems, Inc.   131.   Shaw Power Services Group,
L.L.C.   132.   Shaw Power Services, Inc.   133.   Shaw Power Technologies,
Inc.™ (formerly Power Technologies, Inc.®)   134.   Shaw Power Technologies
International Limited™

6



--------------------------------------------------------------------------------



 



135.   Shaw Process and Industrial Group, Inc.   136.   Shaw Process
Fabricators, Inc.   137.   Shaw Project Services Group, Inc.   138.   Shaw
Property Holdings, Inc.   139.   Shaw Remediation Services, L.L.C.   140.  
Shaw-Robotic Environmental Services, L.L.C.   141.   Shaw Services, L.L.C.  
142.   Shaw SSS Fabricators, Inc.   143.   Shaw Stone & Webster Arabia Co., Ltd.
  144.   Shaw Stone & Webster Puerto Rico, Inc.   145.   Shaw Sunland
Fabricators, Inc.   146.   Shaw Trading FSC, Ltd.   147.   Shaw Transmission &
Distribution Services, Inc. (formerly, Shaw Management Services Six, Inc.)  
148.   Shaw Tulsa Fabricators, Inc. (f/k/a Shaw Word Industries Fabricators,
Inc.)   149.   Shaw Waste Solutions, LLC   150.   So-Glen Gas Co., LLC   151.  
Stone & Webster Asia, Inc.   152.   Stone & Webster Canada Holding One (N.S.),
ULC   153.   Stone & Webster Canada Holding Two, Inc.   154.   Stone & Webster
Canada L.P.   155.   Stone & Webster Construction, Inc.   156.   Stone & Webster
Construction Services, L.L.C.   157.   Stone & Webster Consultants Limited

7



--------------------------------------------------------------------------------



 



158.   Stone & Webster Engineering Projects Private Limited   159.   Stone &
Webster Engineering Services Sdn. Bdh.   160.   Stone & Webster Holding One,
Inc.   161.   Stone & Webster Holding Two, Inc.   162.   Stone & Webster, Inc.  
163.   Stone & Webster Insaat ve Muhendislik Limited Sirketi   164.   Stone &
Webster International B.V.   165.   Stone & Webster International, Inc.   166.  
Stone & Webster International Holdings, Inc.   167.   Stone & Webster — JSC
Management Consultants, Inc.   168.   Stone & Webster Limited   169.   Stone &
Webster Management Consultants, Inc.   170.   Stone & Webster Massachusetts,
Inc.   171.   Stone & Webster Michigan, Inc.   172.   Stone & Webster
Purchasing, Inc.   173.   Stone & Webster Process Technologies B.V.   174.  
Stone & Webster Process Technology, Inc.   175.   Stone & Webster Services,
L.L.C.   176.   Sugar Acquisition (NVDIP), Inc.   177.   The LandBank Group,
Inc.   178.   The Shaw Group Inc. Political Action Committee, Inc.   179.   The
Shaw Group International Inc.   180.   The Shaw Group UK Pension Plan Limited

8



--------------------------------------------------------------------------------



 



181.   The Shaw Group UK 1997 Pension Scheme Limited   182.   The Shaw Group UK
2001 Pension Plan Limited   183.   Whessoe Piping Systems Limited   184.  
Whippany Venture I, L.L.C.   185.   Worldwide Industrial Constructors, Inc.

9



--------------------------------------------------------------------------------



 



EXHIBIT B
RESTRICTED AREA
ALASKA

 
Aleutians East
 
Aleutians West
 
Anchorage
 
Bethel
 
Bristol Bay
 
Denali
 
Dillingham
 
Fairbanks North Star
 
Haines
 
Juneau
 
Kenai Peninsula   Ketchikan Gateway   Kodiak Island   Lake and Peninsula  
Matanuska-Susitna   Nome   North Slope   Northwest Arctic   Prince of
Wales-Outer Ketchikan   Sitka   Skagway-Hoonah-Angoon   Southeast Fairbanks  
Valdez-Cordova   Wade Hampton   Wrangell-Petersburg   Yakutat   Yukon-Koyukuk  
ALABAMA
 
Autauga
 
Baldwin
 
Barbour
 
Bibb
 
Blount
 
Bullock
  Butler
 
Calhoun
 
Chambers
 
Cherokee
 
Chilton
 

Choctaw
 
Clarke   Clay   Cleburne   Coffee   Colbert   Conecuh

 



--------------------------------------------------------------------------------



 



Coosa
Covington
Crenshaw
Cullman
Dale
Dallas
De Kalb
Elmore
Escambia
Etowah
Fayette
Franklin
Geneva
Greene
Hale
Henry
Houston
Jackson
Jefferson
Lamar
Lauderdale
Lawrence
Lee
Limestone
Lowndes
Macon
Madison
Marengo
Marion
Marshall
Mobile
Monroe
Montgomery
Morgan
Perry
Pickens
Pike
Randolph
Russell
St. Clair
Shelby
Sumter
Talladega
Tallapoosa
Tuscaloosa
Walker
Washington
Wilcox
Winston
ARIZONA
Apache
Cochise
Coconino
Gila
Graham
Greenlee
La Paz
Maricopa
Mohave
Navajo
Pima
Pinal
Santa Cruz
Yavapai
Yuma

- 2 -



--------------------------------------------------------------------------------



 



         
ARKANSAS
       
 
       
Arkansas
       
 
       
Ashley
       
 
       
Baxter
       
 
       
Benton
       
 
       
Boone
       
 
       
Bradley
       
 
       
Calhoun
       
 
       
Carroll
       
 
       
Chicot
       
 
       
Clark
       
 
       
Clay
       
 
       
Cleburne
       
 
       
Cleveland
       
 
       
Columbia
       
 
       
Conway
       
 
       
Craighead
       
 
       
Crawford
       
 
       
Crittenden
       
 
       
Cross
       
 
       
Dallas
       
 
       
Desha
       
 
        Drew    
 
        Faulkner           Franklin           Fulton           Garland          
Grant           Greene           Hempstead           Hot Spring           Howard
          Independence           Izard           Jackson           Jefferson    
      Johnson           Lafayette           Lawrence           Lee          
Lincoln           Little River           Logan    
 
        Lonoke   Madison   Marion   Miller   Mississippi   Monroe   Montgomery  
Nevada   Newton   Ouachita   Perry   Phillips   Pike   Poinsett   Polk   Pope  
Prairie   Pulaski   Randolph   St. Francis   Saline

- 3 -



--------------------------------------------------------------------------------



 



 
Scott
 
Searcy
 
Sebastian
 
Sevier
 
Sharp   Stone   Union   Van Buren   Washington   White   Woodruff   Yell  
CALIFORNIA
 
Alameda
 
Alpine
 
Amador
 
Butte
 
Calaveras
 
Colusa
 
Contra Costa
 
Del Norte
 
El Dorado
 
Fresno
 
Glenn
 
Humboldt
 
Imperial
 
Inyo
 
Kern
 
Kings
 
Lake
  Lassen   Los Angeles   Madera   Marin   Mariposa   Mendocino   Merced   Modoc
  Mono   Monterey   Napa   Nevada   Orange   Placer   Plumas   Riverside  
Sacramento   San Benito   San Bernardino   San Diego   San Francisco   San
Joaquin   San Luis Obispo   San Mateo   Santa Barbara   Santa Clara   Santa Cruz
  Shasta   Sierra   Siskiyou   Solano   Sonoma   Stanislaus   Sutter

- 4 -



--------------------------------------------------------------------------------



 



Tehama
Trinity
Tulare
Tuolumne
Ventura
Yolo
Yuba
COLORADO
Adams
Alamosa
Arapahoe
Archuleta
Baca
Bent
Boulder
Broomfield
Chaffee
Cheyenne
Clear Creek
Conejos
Costilla
Crowley
Custer
Delta
Denver
Dolores
Douglas
Eagle
Elbert
El Paso
Fremont
Garfield
Gilpin
Grand
Gunnison
Hinsdale
Huerfano
Jackson
Jefferson
Kiowa
Kit Carson
Lake
La Plata
Larimer
Las Animas
Lincoln
Logan
Mesa
Mineral
Moffat
Montezuma
Montrose
Morgan
Otero
Ouray
Park
Phillips
Pitkin
Prowers
Pueblo
Rio Blanco
Rio Grande
Routt
Saguache
San Juan

- 5 -



--------------------------------------------------------------------------------



 



San Miguel
Sedgwick
Summit
Teller
Washington
Weld
Yuma
CONNECTICUT
Fairfield
Hartford
Litchfield
Middlesex
New Haven
New London
Tolland
Windham
DISTRICT OF COLUMBIA
District of Columbia
DELAWARE
Kent
New Castle
Sussex
FLORIDA
Alachua
Baker
Bay

- 6 -



--------------------------------------------------------------------------------



 



Bradford
Brevard
Broward
Calhoun
Charlotte
Citrus
Clay
Collier
Columbia
De Soto
Dixie
Duval
Escambia
Flagler
Franklin
Gadsden
Gilchrist
Glades
Gulf
Hamilton
Hardee
Hendry
Hernando
Highlands
Hillsborough
Holmes
Indian River
Jackson
Jefferson
Lafayette
Lake
Lee
Leon
Levy
Liberty
Madison
Manatee
Marion
Martin
Miami-Dade
Monroe
Nassau
Okaloosa
Okeechobee
Orange
Osceola
Palm Beach
Pasco
Pinellas
Polk
Putnam
St. Johns
St. Lucie
Santa Rosa
Sarasota
Seminole
Sumter
Suwannee
Taylor
Union
Volusia
Wakulla
Walton
Washington
GEORGIA

- 7 -



--------------------------------------------------------------------------------



 



Appling
Atkinson
Bacon
Baker
Baldwin
Banks
Barrow
Bartow
Ben Hill
Berrien
Bibb
Bleckley
Brantley
Brooks
Bryan
Bulloch
Burke
Butts
Calhoun
Camden
Candler
Carroll
Catoosa
Charlton
Chatham
Chattahoochee
Chattooga
Cherokee
Clarke
Clay
Clayton
Clinch
Cobb
Coffee
Colquitt
Columbia
Cook
Coweta
Crawford
Crisp
Dade
Dawson
Decatur
De Kalb
Dodge
Dooly
Dougherty
Douglas
Early
Echols
Effingham
Elbert
Emanuel
Evans
Fannin
Fayette
Floyd
Forsyth
Franklin
Fulton
Gilmer
Glascock
Glynn
Gordon
Grady
Greene
Gwinnett
Habersham
Hall
Hancock
Haralson
Harris

- 8 -



--------------------------------------------------------------------------------



 



Hart
Heard
Henry
Houston
Irwin
Jackson
Jasper
Jeff Davis
Jefferson
Jenkins
Johnson
Jones
Lamar
Lanier
Laurens
Lee
Liberty
Lincoln
Long
Lowndes
Lumpkin
McDuffie
McIntosh
Macon
Madison
Marion
Meriwether
Miller
Mitchell
Monroe
Montgomery
Morgan
Murray
Muscogee
Newton
Oconee
Oglethorpe
Paulding
Peach
Pickens
Pierce
Pike
Polk
Pulaski
Putnam
Quitman
Rabun
Randolph
Richmond
Rockdale
Schley
Screven
Seminole
Spalding
Stephens
Stewart
Sumter
Talbot
Taliaferro
Tattnall
Taylor
Telfair
Terrell
Thomas
Tift
Toombs
Towns
Treutlen
Troup
Turner
Twiggs
Union
Upson
Walker
Walton

- 9 -



--------------------------------------------------------------------------------



 



Ware
Warren
Washington
Wayne
Webster
Wheeler
White
Whitfield
Wilcox
Wilkes
Wilkinson
Worth
HAWAII
Hawaii
Honolulu
Kalawao
Kauai
Maui
IOWA
Adair
Adams
Allamakee
Appanoose
Audubon
Benton
Black Hawk
Boone
Bremer
Buchanan
Buena Vista
Butler
Calhoun
Carroll
Cass
Cedar
Cerro Gordo
Cherokee
Chickasaw
Clarke
Clay
Clayton
Clinton
Crawford
Dallas
Davis
Decatur
Delaware
Des Moines
Dickinson
Dubuque
Emmet
Fayette

- 10 -



--------------------------------------------------------------------------------



 



Floyd
Franklin
Fremont
Greene
Grundy
Guthrie
Hamilton
Hancock
Hardin
Harrison
Henry
Howard
Humboldt
Ida
Iowa
Jackson
Jasper
Jefferson
Johnson
Jones
Keokuk
Kossuth
Lee
Linn
Louisa
Lucas
Lyon
Madison
Mahaska
Marion
Marshall
Mills
Mitchell
Monona
Monroe
Montgomery
Muscatine
O’Brien
Osceola
Page
Palo Alto
Plymouth
Pocahontas
Polk
Pottawattamie
Poweshiek
Ringgold
Sac
Scott
Shelby
Sioux
Story
Tama
Taylor
Union
Van Buren
Wapello
Warren
Washington
Wayne
Webster
Winnebago
Winneshiek
Woodbury
Worth
Wright
IDAHO

- 11 -



--------------------------------------------------------------------------------



 



Ada
Adams
Bannock
Bear Lake
Benewah
Bingham
Blaine
Boise
Bonner
Bonneville
Boundary
Butte
Camas
Canyon
Caribou
Cassia
Clark
Clearwater
Custer
Elmore
Franklin
Fremont
Gem
Gooding
Idaho
Jefferson
Jerome
Kootenai
Latah
Lemhi
Lewis
Lincoln
Madison
Minidoka
Nez Perce
Oneida
Owyhee
Payette
Power
Shoshone
Teton
Twin Falls
Valley
Washington
ILLINOIS
Adams
Alexander
Bond
Boone
Brown
Bureau
Calhoun
Carroll
Cass
Champaign
Christian
Clark
Clay
Clinton
Coles

- 12 -



--------------------------------------------------------------------------------



 



Cook
Crawford
Cumberland
DeKalb
De Witt
Douglas
DuPage
Edgar
Edwards
Effingham
Fayette
Ford
Franklin
Fulton
Gallatin
Greene
Grundy
Hamilton
Hancock
Hardin
Henderson
Henry
Iroquois
Jackson
Jasper
Jefferson
Jersey
Jo Daviess
Johnson
Kane
Kankakee
Kendall
Knox
Lake
La Salle
Lawrence
Lee
Livingston
Logan
McDonough
McHenry
McLean
Macon
Macoupin
Madison
Marion
Marshall
Mason
Massac
Menard
Mercer
Monroe
Montgomery
Morgan
Moultrie
Ogle
Peoria
Perry
Piatt
Pike
Pope
Pulaski
Putnam
Randolph
Richland
Rock Island
St. Clair
Saline
Sangamon
Schuyler
Scott
Shelby
Stark
Stephenson
Tazewell

- 13 -



--------------------------------------------------------------------------------



 



Union
Vermilion
Wabash
Warren
Washington
Wayne
White
Whiteside
Will
Williamson
Winnebago
Woodford
INDIANA
Adams
Allen
Bartholomew
Benton
Blackford
Boone
Brown
Carroll
Cass
Clark
Clay
Clinton
Crawford
Daviess
Dearborn
Decatur
De Kalb
Delaware
Dubois
Elkhart
Fayette
Floyd
Fountain
Franklin
Fulton
Gibson
Grant
Greene
Hamilton
Hancock
Harrison
Hendricks
Henry
Howard
Huntington
Jackson
Jasper
Jay
Jefferson
Jennings
Johnson
Knox
Kosciusko
Lagrange
Lake
La Porte
Lawrence
Madison
Marion
Marshall
Martin

- 14 -



--------------------------------------------------------------------------------



 



Miami
Monroe
Montgomery
Morgan
Newton
Noble
Ohio
Orange
Owen
Parke
Perry
Pike
Porter
Posey
Pulaski
Putnam
Randolph
Ripley
Rush
St. Joseph
Scott
Shelby
Spencer
Starke
Steuben
Sullivan
Switzerland
Tippecanoe
Tipton
Union
Vanderburgh
Vermillion
Vigo
Wabash
Warren
Warrick
Washington
Wayne
Wells
White
Whitley
KANSAS
Allen
Anderson
Atchison
Barber
Barton
Bourbon
Brown
Butler
Chase
Chautauqua
Cherokee
Cheyenne
Clark
Clay
Cloud
Coffey
Comanche
Cowley
Crawford
Decatur
Dickinson

- 15 -



--------------------------------------------------------------------------------



 



Doniphan
Douglas
Edwards
Elk
Ellis
Ellsworth
Finney
Ford
Franklin
Geary
Gove
Graham
Grant
Gray
Greeley
Greenwood
Hamilton
Harper
Harvey
Haskell
Hodgeman
Jackson
Jefferson
Jewell
Johnson
Kearny
Kingman
Kiowa
Labette
Lane
Leavenworth
Lincoln
Linn
Logan
Lyon
McPherson
Marion
Marshall
Meade
Miami
Mitchell
Montgomery
Morris
Morton
Nemaha
Neosho
Ness
Norton
Osage
Osborne
Ottawa
Pawnee
Phillips
Pottawatomie
Pratt
Rawlins
Reno
Republic
Rice
Riley
Rooks
Rush
Russell
Saline
Scott
Sedgwick
Seward
Shawnee
Sheridan
Sherman
Smith
Stafford
Stanton
Stevens
Sumner

- 16 -



--------------------------------------------------------------------------------



 



Thomas
Trego
Wabaunsee
Wallace
Washington
Wichita
Wilson
Woodson
Wyandotte
KENTUCKY
Adair
Allen
Anderson
Ballard
Barren
Bath
Bell
Boone
Bourbon
Boyd
Boyle
Bracken
Breathitt
Breckinridge
Bullitt
Butler
Caldwell
Calloway
Campbell
Carlisle
Carroll
Carter
Casey
Christian
Clark
Clay
Clinton
Crittenden
Cumberland
Daviess
Edmonson
Elliott
Estill
Fayette
Fleming
Floyd
Franklin
Fulton
Gallatin
Garrard
Grant
Graves
Grayson
Green
Greenup
Hancock
Hardin
Harlan
Harrison
Hart
Henderson
Henry
Hickman
Hopkins

- 17 -



--------------------------------------------------------------------------------



 



Jackson
Jefferson
Jessamine
Johnson
Kenton
Knott
Knox
Larue
Laurel
Lawrence
Lee
Leslie
Letcher
Lewis
Lincoln
Livingston
Logan
Lyon
McCracken
McCreary
McLean
Madison
Magoffin
Marion
Marshall
Martin
Mason
Meade
Menifee
Mercer
Metcalfe
Monroe
Montgomery
Morgan
Muhlenberg
Nelson
Nicholas
Ohio
Oldham
Owen
Owsley
Pendleton
Perry
Pike
Powell
Pulaski
Robertson
Rockcastle
Rowan
Russell
Scott
Shelby
Simpson
Spencer
Taylor
Todd
Trigg
Trimble
Union
Warren
Washington
Wayne
Webster
Whitley
Wolfe
Woodford
LOUISIANA

- 18 -



--------------------------------------------------------------------------------



 



Acadia
Allen
Ascension
Assumption
Avoyelles
Beauregard
Bienville
Bossier
Caddo
Calcasieu
Caldwell
Cameron
Catahoula
Claiborne
Concordia
De Soto
East Baton Rouge
East Carroll
East Feliciana
Evangeline
Franklin
Grant
Iberia
Iberville
Jackson
Jefferson
Jefferson Davis
Lafayette
Lafourche
La Salle
Lincoln
Livingston
Madison
Morehouse
Natchitoches
Orleans
Ouachita
Plaquemines
Pointe Coupee
Rapides
Red River
Richland
Sabine
St. Bernard
St. Charles
St. Helena
St. James
St. John the Baptist
St. Landry
St. Martin
St. Mary
St. Tammany
Tangipahoa
Tensas
Terrebonne
Union
Vermilion
Vernon
Washington
Webster
West Baton Rouge
West Carroll
West Feliciana
Winn

- 19 -



--------------------------------------------------------------------------------



 



MASSACHUSETTS
Barnstable
Berkshire
Bristol
Dukes
Essex
Franklin
Hampden
Hampshire
Middlesex
Nantucket
Norfolk
Plymouth
Suffolk
Worcester
MARYLAND
Allegany
Anne Arundel
Baltimore
Calvert
Caroline
Carroll
Cecil
Charles
Dorchester
Frederick
Garrett
Harford
Howard
Kent
Montgomery
Prince George’s
Queen Anne’s
St. Mary’s
Somerset
Talbot
Washington
Wicomico
Worcester
Baltimore City
MAINE
Androscoggin
Aroostook
Cumberland
Franklin
Hancock
Kennebec

- 20 -



--------------------------------------------------------------------------------



 



Knox
Lincoln
Oxford
Penobscot
Piscataquis
Sagadahoc
Somerset
Waldo
Washington
York
MICHIGAN
Alcona
Alger
Allegan
Alpena
Antrim
Arenac
Baraga
Barry
Bay
Benzie
Berrien
Branch
Calhoun
Cass
Charlevoix
Cheboygan
Chippewa
Clare
Clinton
Crawford
Delta
Dickinson
Eaton
Emmet
Genesee
Gladwin
Gogebic
Grand Traverse
Gratiot
Hillsdale
Houghton
Huron
Ingham
Ionia
Iosco
Iron
Isabella
Jackson
Kalamazoo
Kalkaska
Kent
Keweenaw
Lake
Lapeer
Leelanau
Lenawee
Livingston
Luce
Mackinac
Macomb
Manistee

- 21 -



--------------------------------------------------------------------------------



 



Marquette
Mason
Mecosta
Menominee
Midland
Missaukee
Monroe
Montcalm
Montmorency
Muskegon
Newaygo
Oakland
Oceana
Ogemaw
Ontonagon
Osceola
Oscoda
Otsego
Ottawa
Presque Isle
Roscommon
Saginaw
St. Clair
St. Joseph
Sanilac
Schoolcraft
Shiawassee
Tuscola
Van Buren
Washtenaw
Wayne
Wexford
MINNESOTA
Aitkin
Anoka
Becker
Beltrami
Benton
Big Stone
Blue Earth
Brown
Carlton
Carver
Cass
Chippewa
Chisago
Clay
Clearwater
Cook
Cottonwood
Crow Wing
Dakota
Dodge
Douglas
Faribault
Fillmore
Freeborn
Goodhue
Grant
Hennepin
Houston
Hubbard
Isanti

- 22 -



--------------------------------------------------------------------------------



 



Itasca
Jackson
Kanabec
Kandiyohi
Kittson
Koochiching
Lac qui Parle
Lake
Lake of the Woods
Le Sueur
Lincoln
Lyon
McLeod
Mahnomen
Marshall
Martin
Meeker
Mille Lacs
Morrison
Mower
Murray
Nicollet
Nobles
Norman
Olmsted
Otter Tail
Pennington
Pine
Pipestone
Polk
Pope
Ramsey
Red Lake
Redwood
Renville
Rice
Rock
Roseau
St. Louis
Scott
Sherburne
Sibley
Stearns
Steele
Stevens
Swift
Todd
Traverse
Wabasha
Wadena
Waseca
Washington
Watonwan
Wilkin
Winona
Wright
Yellow Medicine
MISSOURI
Adair
Andrew
Atchison
Audrain
Barry
Barton

- 23 -



--------------------------------------------------------------------------------



 



Bates
Benton
Bollinger
Boone
Buchanan
Butler
Caldwell
Callaway
Camden
Cape Girardeau
Carroll
Carter
Cass
Cedar
Chariton
Christian
Clark
Clay
Clinton
Cole
Cooper
Crawford
Dade
Dallas
Daviess
De Kalb
Dent
Douglas
Dunklin
Franklin
Gasconade
Gentry
Greene
Grundy
Harrison
Henry
Hickory
Holt
Howard
Howell
Iron
Jackson
Jasper
Jefferson
Johnson
Knox
Laclede
Lafayette
Lawrence
Lewis
Lincoln
Linn
Livingston
McDonald
Macon
Madison
Maries
Marion
Mercer
Miller
Mississippi
Moniteau
Monroe
Montgomery
Morgan
New Madrid
Newton
Nodaway
Oregon
Osage
Ozark
Pemiscot
Perry
Pettis
Phelps

- 24 -



--------------------------------------------------------------------------------



 



Pike
Platte
Polk
Pulaski
Putnam
Ralls
Randolph
Ray
Reynolds
Ripley
St. Charles
St. Clair
Ste. Genevieve
St. Francois
St. Louis
Saline
Schuyler
Scotland
Scott
Shannon
Shelby
Stoddard
Stone
Sullivan
Taney
Texas
Vernon
Warren
Washington
Wayne
Webster
Worth
Wright
St. Louis City
MISSISSIPPI
Adams
Alcorn
Amite
Attala
Benton
Bolivar
Calhoun
Carroll
Chickasaw
Choctaw
Claiborne
Clarke
Clay
Coahoma
Copiah
Covington
DeSoto
Forrest
Franklin
George
Greene
Grenada
Hancock
Harrison
Hinds
Holmes
Humphreys

- 25 -



--------------------------------------------------------------------------------



 



Issaquena
Itawamba
Jackson
Jasper
Jefferson
Jefferson Davis
Jones
Kemper
Lafayette
Lamar
Lauderdale
Lawrence
Leake
Lee
Leflore
Lincoln
Lowndes
Madison
Marion
Marshall
Monroe
Montgomery
Neshoba
Newton
Noxubee
Oktibbeha
Panola
Pearl River
Perry
Pike
Pontotoc
Prentiss
Quitman
Rankin
Scott
Sharkey
Simpson
Smith
Stone
Sunflower
Tallahatchie
Tate
Tippah
Tishomingo
Tunica
Union
Walthall
Warren
Washington
Wayne
Webster
Wilkinson
Winston
Yalobusha
Yazoo
MONTANA
Beaverhead
Big Horn
Blaine
Broadwater
Carbon
Carter

- 26 -



--------------------------------------------------------------------------------



 



Cascade
Chouteau
Custer
Daniels
Dawson
Deer Lodge
Fallon
Fergus
Flathead
Gallatin
Garfield
Glacier
Golden Valley
Granite
Hill
Jefferson
Judith Basin
Lake
Lewis and Clark
Liberty
Lincoln
McCone
Madison
Meagher
Mineral
Missoula
Musselshell
Park
Petroleum
Phillips
Pondera
Powder River
Powell
Prairie
Ravalli
Richland
Roosevelt
Rosebud
Sanders
Sheridan
Silver Bow
Stillwater
Sweet Grass
Teton
Toole
Treasure
Valley
Wheatland
Wibaux
Yellowstone
Yellowstone National Park
NORTH CAROLINA
Alamance
Alexander
Alleghany
Anson
Ashe
Avery
Beaufort
Bertie
Bladen
Brunswick
Buncombe
Burke

- 27 -



--------------------------------------------------------------------------------



 



Cabarrus
Caldwell
Camden
Carteret
Caswell
Catawba
Chatham
Cherokee
Chowan
Clay
Cleveland
Columbus
Craven
Cumberland
Currituck
Dare
Davidson
Davie
Duplin
Durham
Edgecombe
Forsyth
Franklin
Gaston
Gates
Graham
Granville
Greene
Guilford
Halifax
Harnett
Haywood
Henderson
Hertford
Hoke
Hyde
Iredell
Jackson
Johnston
Jones
Lee
Lenoir
Lincoln
McDowell
Macon
Madison
Martin
Mecklenburg
Mitchell
Montgomery
Moore
Nash
New Hanover
Northampton
Onslow
Orange
Pamlico
Pasquotank
Pender
Perquimans
Person
Pitt
Polk
Randolph
Richmond
Robeson
Rockingham
Rowan
Rutherford
Sampson
Scotland
Stanly
Stokes
Surry
Swain

- 28 -



--------------------------------------------------------------------------------



 



Transylvania
Tyrrell
Union
Vance
Wake
Warren
Washington
Watauga
Wayne
Wilkes
Wilson
Yadkin
Yancey
NORTH DAKOTA
Adams
Barnes
Benson
Billings
Bottineau
Bowman
Burke
Burleigh
Cass
Cavalier
Dickey
Divide
Dunn
Eddy
Emmons
Foster
Golden Valley
Grand Forks
Grant
Griggs
Hettinger
Kidder
La Moure
Logan
McHenry
McIntosh
McKenzie
McLean
Mercer
Morton
Mountrail
Nelson
Oliver
Pembina
Pierce
Ramsey
Ransom
Renville
Richland
Rolette
Sargent
Sheridan
Sioux
Slope
Stark
Steele
Stutsman
Towner

- 29 -



--------------------------------------------------------------------------------



 



Traill
Walsh
Ward
Wells
Williams
NEBRASKA
Adams
Antelope
Arthur
Banner
Blaine
Boone
Box Butte
Boyd
Brown
Buffalo
Burt
Butler
Cass
Cedar
Chase
Cherry
Cheyenne
Clay
Colfax
Cuming
Custer
Dakota
Dawes
Dawson
Deuel
Dixon
Dodge
Douglas
Dundy
Fillmore
Franklin
Frontier
Furnas
Gage
Garden
Garfield
Gosper
Grant
Greeley
Hall
Hamilton
Harlan
Hayes
Hitchcock
Holt
Hooker
Howard
Jefferson
Johnson
Kearney
Keith
Keya Paha
Kimball
Knox
Lancaster
Lincoln
Logan

- 30 -



--------------------------------------------------------------------------------



 



Loup
McPherson
Madison
Merrick
Morrill
Nance
Nemaha
Nuckolls
Otoe
Pawnee
Perkins
Phelps
Pierce
Platte
Polk
Red Willow
Richardson
Rock
Saline
Sarpy
Saunders
Scotts Bluff
Seward
Sheridan
Sherman
Sioux
Stanton
Thayer
Thomas
Thurston
Valley
Washington
Wayne
Webster
Wheeler
York
NEW HAMPSHIRE
Belknap
Carroll
Cheshire
Coos
Grafton
Hillsborough
Merrimack
Rockingham
Strafford
Sullivan
NEW JERSEY
Atlantic
Bergen
Burlington

- 31 -



--------------------------------------------------------------------------------



 



Camden
Cape May
Cumberland
Essex
Gloucester
Hudson
Hunterdon
Mercer
Middlesex
Monmouth
Morris
Ocean
Passaic
Salem
Somerset
Sussex
Union
Warren
NEW MEXICO
Bernalillo
Catron
Chaves
Cibola
Colfax
Curry
De Baca
Dona Ana
Eddy
Grant
Guadalupe
Harding
Hidalgo
Lea
Lincoln
Los Alamos
Luna
McKinley
Mora
Otero
Quay
Rio Arriba
Roosevelt
Sandoval
San Juan
San Miguel
Santa Fe
Sierra
Socorro
Taos
Torrance
Union
Valencia

- 32 -



--------------------------------------------------------------------------------



 



NEVADA
Churchill
Clark
Douglas
Elko
Esmeralda
Eureka
Humboldt
Lander
Lincoln
Lyon
Mineral
Nye
Pershing
Storey
Washoe
White Pine
Carson City
NEW YORK
Albany
Allegany
Bronx
Broome
Cattaraugus
Cayuga
Chautauqua
Chemung
Chenango
Clinton
Columbia
Cortland
Delaware
Dutchess
Erie
Essex
Franklin
Fulton
Genesee
Greene
Hamilton
Herkimer
Jefferson
Kings
Lewis
Livingston
Madison
Monroe
Montgomery
Nassau
New York
Niagara
Oneida
Onondaga
Ontario
Orange
Orleans
Oswego
Otsego
Putnam
Queens
Rensselaer
Richmond
Rockland
St. Lawrence

- 33 -



--------------------------------------------------------------------------------



 



Saratoga
Schenectady
Schoharie
Schuyler
Seneca
Steuben
Suffolk
Sullivan
Tioga
Tompkins
Ulster
Warren
Washington
Wayne
Westchester
Wyoming
Yates
OHIO
Adams
Allen
Ashland
Ashtabula
Athens
Auglaize
Belmont
Brown
Butler
Carroll
Champaign
Clark
Clermont
Clinton
Columbiana
Coshocton
Crawford
Cuyahoga
Darke
Defiance
Delaware
Erie
Fairfield
Fayette
Franklin
Fulton
Gallia
Geauga
Greene
Guernsey
Hamilton
Hancock
Hardin
Harrison
Henry
Highland
Hocking
Holmes
Huron
Jackson
Jefferson
Knox

- 34 -



--------------------------------------------------------------------------------



 



Lake
Lawrence
Licking
Logan
Lorain
Lucas
Madison
Mahoning
Marion
Medina
Meigs
Mercer
Miami
Monroe
Montgomery
Morgan
Morrow
Muskingum
Noble
Ottawa
Paulding
Perry
Pickaway
Pike
Portage
Preble
Putnam
Richland
Ross
Sandusky
Scioto
Seneca
Shelby
Stark
Summit
Trumbull
Tuscarawas
Union
Van Wert
Vinton
Warren
Washington
Wayne
Williams
Wood
Wyandot
OKLAHOMA
Adair
Alfalfa
Atoka
Beaver
Beckham
Blaine
Bryan
Caddo
Canadian
Carter
Cherokee
Choctaw
Cimarron
Cleveland
Coal

- 35 -



--------------------------------------------------------------------------------



 



Comanche
Cotton
Craig
Creek
Custer
Delaware
Dewey
Ellis
Garfield
Garvin
Grady
Grant
Greer
Harmon
Harper
Haskell
Hughes
Jackson
Jefferson
Johnston
Kay
Kingfisher
Kiowa
Latimer
Le Flore
Lincoln
Logan
Love
McClain
McCurtain
McIntosh
Major
Marshall
Mayes
Murray
Muskogee
Noble
Nowata
Okfuskee
Oklahoma
Okmulgee
Osage
Ottawa
Pawnee
Payne
Pittsburg
Pontotoc
Pottawatomie
Pushmataha
Roger Mills
Rogers
Seminole
Sequoyah
Stephens
Texas
Tillman
Tulsa
Wagoner
Washington
Washita
Woods
Woodward

- 36 -



--------------------------------------------------------------------------------



 



OREGON
Baker
Benton
Clackamas
Clatsop
Columbia
Coos
Crook
Curry
Deschutes
Douglas
Gilliam
Grant
Harney
Hood River
Jackson
Jefferson
Josephine
Klamath
Lake
Lane
Lincoln
Linn
Malheur
Marion
Morrow
Multnomah
Polk
Sherman
Tillamook
Umatilla
Union
Wallowa
Wasco
Washington
Wheeler
Yamhill
PENNSYLVANIA
Adams
Allegheny
Armstrong
Beaver
Bedford
Berks
Blair
Bradford
Bucks
Butler
Cambria
Cameron
Carbon
Centre
Chester
Clarion
Clearfield
Clinton
Columbia
Crawford
Cumberland
Dauphin
Delaware
Elk
Erie
Fayette
Forest

- 37 -



--------------------------------------------------------------------------------



 



Franklin
Fulton
Greene
Huntingdon
Indiana
Jefferson
Juniata
Lackawanna
Lancaster
Lawrence
Lebanon
Lehigh
Luzerne
Lycoming
McKean
Mercer
Mifflin
Monroe
Montgomery
Montour
Northampton
Northumberland
Perry
Philadelphia
Pike
Potter
Schuylkill
Snyder
Somerset
Sullivan
Susquehanna
Tioga
Union
Venango
Warren
Washington
Wayne
Westmoreland
Wyoming
York
RHODE ISLAND
Bristol
Kent
Newport
Providence
Washington
SOUTH CAROLINA
Abbeville
Aiken
Allendale

- 38 -



--------------------------------------------------------------------------------



 



Anderson
Bamberg
Barnwell
Beaufort
Berkeley
Calhoun
Charleston
Cherokee
Chester
Chesterfield
Clarendon
Colleton
Darlington
Dillon
Dorchester
Edgefield
Fairfield
Florence
Georgetown
Greenville
Greenwood
Hampton
Horry
Jasper
Kershaw
Lancaster
Laurens
Lee
Lexington
McCormick
Marion
Marlboro
Newberry
Oconee
Orangeburg
Pickens
Richland
Saluda
Spartanburg
Sumter
Union
Williamsburg
York
SOUTH DAKOTA
Aurora
Beadle
Bennett
Bon Homme
Brookings
Brown
Brule
Buffalo
Butte
Campbell
Charles Mix
Clark
Clay
Codington
Corson
Custer
Davison
Day

- 39 -



--------------------------------------------------------------------------------



 



Deuel
Dewey
Douglas
Edmunds
Fall River
Faulk
Grant
Gregory
Haakon
Hamlin
Hand
Hanson
Harding
Hughes
Hutchinson
Hyde
Jackson
Jerauld
Jones
Kingsbury
Lake
Lawrence
Lincoln
Lyman
McCook
McPherson
Marshall
Meade
Mellette
Miner
Minnehaha
Moody
Pennington
Perkins
Potter
Roberts
Sanborn
Shannon
Spink
Stanley
Sully
Todd
Tripp
Turner
Union
Walworth
Yankton
Ziebach
TENNESSEE
Anderson
Bedford
Benton
Bledsoe
Blount
Bradley
Campbell
Cannon
Carroll
Carter
Cheatham
Chester
Claiborne
Clay
Cocke

- 40 -



--------------------------------------------------------------------------------



 



Coffee
Crockett
Cumberland
Davidson
Decatur
DeKalb
Dickson
Dyer
Fayette
Fentress
Franklin
Gibson
Giles
Grainger
Greene
Grundy
Hamblen
Hamilton
Hancock
Hardeman
Hardin
Hawkins
Haywood
Henderson
Henry
Hickman
Houston
Humphreys
Jackson
Jefferson
Johnson
Knox
Lake
Lauderdale
Lawrence
Lewis
Lincoln
Loudon
McMinn
McNairy
Macon
Madison
Marion
Marshall
Maury
Meigs
Monroe
Montgomery
Moore
Morgan
Obion
Overton
Perry
Pickett
Polk
Putnam
Rhea
Roane
Robertson
Rutherford
Scott
Sequatchie
Sevier
Shelby
Smith
Stewart
Sullivan
Sumner
Tipton
Trousdale
Unicoi
Union
Van Buren
Warren
Washington

- 41 -



--------------------------------------------------------------------------------



 



Wayne
Weakley
White
Williamson
Wilson
TEXAS
Anderson
Andrews
Angelina
Aransas
Archer
Armstrong
Atascosa
Austin
Bailey
Bandera
Bastrop
Baylor
Bee
Bell
Bexar
Blanco
Borden
Bosque
Bowie
Brazoria
Brazos
Brewster
Briscoe
Brooks
Brown
Burleson
Burnet
Caldwell
Calhoun
Callahan
Cameron
Camp
Carson
Cass
Castro
Chambers
Cherokee
Childress
Clay
Cochran
Coke
Coleman
Collin
Collingsworth
Colorado
Comal
Comanche
Concho
Cooke
Coryell
Cottle
Crane
Crockett
Crosby
Culberson
Dallam
Dallas

- 42 -



--------------------------------------------------------------------------------



 



Dawson
Deaf Smith
Delta
Denton
De Witt
Dickens
Dimmit
Donley
Duval
Eastland
Ector
Edwards
Ellis
El Paso
Erath
Falls
Fannin
Fayette
Fisher
Floyd
Foard
Fort Bend
Franklin
Freestone
Frio
Gaines
Galveston
Garza
Gillespie
Glasscock
Goliad
Gonzales
Gray
Grayson
Gregg
Grimes
Guadalupe
Hale
Hall
Hamilton
Hansford
Hardeman
Hardin
Harris
Harrison
Hartley
Haskell
Hays
Hemphill
Henderson
Hidalgo
Hill
Hockley
Hood
Hopkins
Houston
Howard
Hudspeth
Hunt
Hutchinson
Irion
Jack
Jackson
Jasper
Jeff Davis
Jefferson
Jim Hogg
Jim Wells
Johnson
Jones
Karnes
Kaufman
Kendall
Kenedy
Kent

- 43 -



--------------------------------------------------------------------------------



 



Kerr
Kimble
King
Kinney
Kleberg
Knox
Lamar
Lamb
Lampasas
La Salle
Lavaca
Lee
Leon
Liberty
Limestone
Lipscomb
Live Oak
Llano
Loving
Lubbock
Lynn
McCulloch
McLennan
McMullen
Madison
Marion
Martin
Mason
Matagorda
Maverick
Medina
Menard
Midland
Milam
Mills
Mitchell
Montague
Montgomery
Moore
Morris
Motley
Nacogdoches
Navarro
Newton
Nolan
Nueces
Ochiltree
Oldham
Orange
Palo Pinto
Panola
Parker
Parmer
Pecos
Polk
Potter
Presidio
Rains
Randall
Reagan
Real
Red River
Reeves
Refugio
Roberts
Robertson
Rockwall
Runnels
Rusk
Sabine
San Augustine
San Jacinto
San Patricio
San Saba
Schleicher

- 44 -



--------------------------------------------------------------------------------



 



Scurry
Shackelford
Shelby
Sherman
Smith
Somervell
Starr
Stephens
Sterling
Stonewall
Sutton
Swisher
Tarrant
Taylor
Terrell
Terry
Throckmorton
Titus
Tom Green
Travis
Trinity
Tyler
Upshur
Upton
Uvalde
Val Verde
Van Zandt
Victoria
Walker
Waller
Ward
Washington
Webb
Wharton
Wheeler
Wichita
Wilbarger
Willacy
Williamson
Wilson
Winkler
Wise
Wood
Yoakum
Young
Zapata
Zavala
UTAH
Beaver
Box Elder
Cache
Carbon
Daggett
Davis
Duchesne
Emery
Garfield
Grand
Iron
Juab
Kane
Millard
Morgan

- 45 -



--------------------------------------------------------------------------------



 



Piute
Rich
Salt Lake
San Juan
Sanpete
Sevier
Summit
Tooele
Uintah
Utah
Wasatch
Washington
Wayne
Weber
VERMONT
Addison
Bennington
Caledonia
Chittenden
Essex
Franklin
Grand Isle
Lamoille
Orange
Orleans
Rutland
Washington
Windham
Windsor
VIRGINIA
Accomack
Albemarle
Alleghany
Amelia
Amherst
Appomattox
Arlington
Augusta
Bath
Bedford
Bland
Botetourt
Brunswick
Buchanan
Buckingham
Campbell
Caroline
Carroll
Charles City
Charlotte
Chesterfield
Clarke
Craig
Culpeper
Cumberland
Dickenson
Dinwiddie

- 46 -



--------------------------------------------------------------------------------



 



Essex
Fairfax
Fauquier
Floyd
Fluvanna
Franklin
Frederick
Giles
Gloucester
Goochland
Grayson
Greene
Greensville
Halifax
Hanover
Henrico
Henry
Highland
Isle of Wight
James City
King and Queen
King George
King William
Lancaster
Lee
Loudoun
Louisa
Lunenburg
Madison
Mathews
Mecklenburg
Middlesex
Montgomery
Nelson
New Kent
Northampton
Northumberland
Nottoway
Orange
Page
Patrick
Pittsylvania
Powhatan
Prince Edward
Prince George
Prince William
Pulaski
Rappahannock
Richmond
Roanoke
Rockbridge
Rockingham
Russell
Scott
Shenandoah
Smyth
Southampton
Spotsylvania
Stafford
Surry
Sussex
Tazewell
Warren
Washington
Westmoreland
Wise
Wythe
York
Alexandria
Bedford
Bristol

- 47 -



--------------------------------------------------------------------------------



 



Buena Vista
Charlottesville
Chesapeake
Clifton Forge
Colonial Heights
Covington
Danville
Emporia
Fairfax
Falls Church
Franklin
Fredericksburg
Galax
Hampton
Harrisonburg
Hopewell
Lexington
Lynchburg
Manassas
Manassas Park
Martinsville
Newport News
Norfolk
Norton
Petersburg
Poquoson
Portsmouth
Radford
Richmond
Roanoke
Salem
South Boston
Staunton
Suffolk
Virginia Beach
Waynesboro
Williamsburg
Winchester
WASHINGTON
Adams
Asotin
Benton
Chelan
Clallam
Clark
Columbia
Cowlitz
Douglas
Ferry
Franklin
Garfield
Grant
Grays Harbor
Island
Jefferson
King
Kitsap
Kittitas
Klickitat
Lewis
Lincoln
Mason
Okanogan

- 48 -



--------------------------------------------------------------------------------



 



Pacific
Pend Oreille
Pierce
San Juan
Skagit
Skamania
Snohomish
Spokane
Stevens
Thurston
Wahkiakum
Walla Walla
Whatcom
Whitman
Yakima
WEST VIRGINIA
Barbour
Berkeley
Boone
Braxton
Brooke
Cabell
Calhoun
Clay
Doddridge
Fayette
Gilmer
Grant
Greenbrier
Hampshire
Hancock
Hardy
Harrison
Jackson
Jefferson
Kanawha
Lewis
Lincoln
Logan
McDowell
Marion
Marshall
Mason
Mercer
Mineral
Mingo
Monongalia
Monroe
Morgan
Nicholas
Ohio
Pendleton
Pleasants
Pocahontas
Preston
Putnam
Raleigh
Randolph
Ritchie
Roane
Summers
Taylor
Tucker
Tyler

- 49 -



--------------------------------------------------------------------------------



 



Upshur
Wayne
Webster
Wetzel
Wirt
Wood
Wyoming
WISCONSIN
Adams
Ashland
Barron
Bayfield
Brown
Buffalo
Burnett
Calumet
Chippewa
Clark
Columbia
Crawford
Dane
Dodge
Door
Douglas
Dunn
Eau Claire
Florence
Fond du Lac
Forest
Grant
Green
Green Lake
Iowa
Iron
Jackson
Jefferson
Juneau
Kenosha
Kewaunee
La Crosse
Lafayette
Langlade
Lincoln
Manitowoc
Marathon
Marinette
Marquette
Menominee
Milwaukee
Monroe
Oconto
Oneida
Outagamie
Ozaukee
Pepin
Pierce
Polk
Portage
Price
Racine
Richland
Rock

- 50 -



--------------------------------------------------------------------------------



 



Rusk
St. Croix
Sauk
Sawyer
Shawano
Sheboygan
Taylor
Trempealeau
Vernon
Vilas
Walworth
Washburn
Washington
Waukesha
Waupaca
Waushara
Winnebago
Wood
WYOMING
Albany
Big Horn
Campbell
Carbon
Converse
Crook
Fremont
Goshen
Hot Springs
Johnson
Laramie
Lincoln
Natrona
Niobrara
Park
Platte
Sheridan
Sublette
Sweetwater
Teton
Uinta
Washakie
Weston

- 51 -